June 29, 2016 VIA EDGAR AND FEDEX Securities and Exchange CommissionDivision of Corporation Financetreet, NEWashington, DC 20549 Attention: Stephen Krikorian Amanda Kim Re: RingCentral, Inc. Form for the fiscal year ended December 31, 2015 Filed February 29, 2016 File No. 001-36089 Ladies and Gentlemen: RingCentral, Inc. (the “Company”) submits this letter in response to comments from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated June 17, 2016, related to the Company’s Form (“Form 10-K”) for the fiscal year ended December 31, 2015 (file no. 001-36089) filed with the Commission on February 29, 2016. In this letter, we have recited the comments from the Staff in italicized, bold type and have followed each comment with the Company’s response. Except as otherwise specifically indicated, page references herein correspond to the page of the Form 10-K.
